ViNJE, J.
Tbe question raised by tbe appeal is, Does the-statement, Exhibit 2, treating it as a part of tbe contract of insurance, change tbe policy so as to make it' guarantee or promise a cash value of $8,160 at maturity ? The trial court held that it did not. Was such ruling correct? Tbe statement purports to do nothing but illustrate or explain tbe contract. It contains no words of promise or guaranty. It does not even guarantee an option between the six different methods of settlement, for it says tbe contract (as expressed therein) does that. Then it proceeds to illustrate the three principal of’ these methods, and says expressly that tbe figures there given are based on tbe results realized on tontine policies of tbe company maturing tbe current year. There is not even an intimation or suggestion that the same results may be expected in tbe future. Tbe only rational construction that can be given tbe statement, taken in connection with tbe policy, so far as tbe question at issue is concerned, is that it shows what tbe first option will be worth if tbe earnings of this policy equal that of tontine policies of tbe company maturing the current year. There is no claim that, based upon tbe results stated, such was not the value of the option. Tbe language of the' statement attached to the policy in tbe case of Timlin v. Equitable L. Assur. Soc. 141 Wis. 276, 124 N. W. 253, was quite different. It was held to contain words of promise as to' tbe amount to be paid, while here we have language which purport's only to illustrate tbe policy, and which states tbe source-*461of tbe figures upon which the illustration is based. Eor cases in which it has been held, under somewhat similar statements in connection with the policy, that' there was no guaranty as to amount, see Untermyer v. Mutual L. Ins. Co. 128 App. Div. 615, 113 N. Y. Supp. 221; Langdon v. Northwestern Mut. L. Ins. Co. 199 N. Y. 188, 92 N. E. 440; Grange v. Penn Mut. L. Ins. Co. 235 Pa. St. 320, 84 Atl. 392.
That the plaintiff Tourtellotte understood his contract of insurance was one that, upon completion, entitled him to a guaranteed reserve of $3,607.20 and in' addition thereto its equitable share in the surplus or profits, is quite evident from his letter to the company set out in the statement of fa'cts. It is true he there refers to the -statement in illustration of the contract, but that such reference was made for the purpose of emphasizing the inadequate result rather than as a claim for the. specific amount of $8,160 is quite apparent from the concluding part of the letter, where he says: “I am entitled to profits from lapses, guaranteed surplus, and an honest division of earnings derived from the premiums both from the cash and note payments. Can you have those figures verified and see if there is not some mistake somewhere that justifies me in making this complaint ?” If he had thought he was entitled to .an absolute amount' of $8,160 he would not have written thus. The claim that he was entitled to such sum and in addition thereto a share of the earnings is wholly untenable. The trial court correctly construed the contract of insurance.
By the Court. — Judgment affirmed.